Citation Nr: 0841680	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement for service connection for the residuals of a 
stroke claimed as secondary to in-service episodes of 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to August 
1967 and from May 1972 to April 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  


FINDING OF FACT

The veteran's stroke was not incurred in service and is not 
related to service, or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
stroke, claimed as secondary to malaria, have not been met.  
30 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.
In correspondence dated in June 2005, prior to the initial 
adjudication, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.§  3.159(b) for a claim of service connection.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In November 2006 and June 2008, the 
veteran was provided with notice of the effective date and 
disability rating regulation in accord with Dingess/Hartman 
v. Nicholson, 19 Vet App. 473 (2006).  Although the notice 
letters postdated the initial adjudication, the claim was 
subsequently readjudicated and no prejudice is apparent from 
the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a 
readjudication of the claim.)  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, requesting clinical record and unit records, and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran claims that while he was serving as a rifleman in 
Vietnam, he contracted malaria twice.  The first contraction 
occurred in November 1965 where the veteran claims he had 
high fevers (running up to 105) and was hospitalized for 
approximately two months at Camp Zama in Japan.  The second 
contraction of malaria occurred in June 1966 where he was 
treated locally in Vietnam.  The veteran believes his stroke 
was a result of the malaria, specifically the consequences of 
the high fevers.

The service records, including service examination records, 
do not reflect any instances of stroke or stroke like 
symptoms.  The veteran's service medical records do reflect 
that he had typhus in October 1965 and then malaria in 
November 1965 and June 1966.  The records indicate that the 
veteran was hospitalized from November 1965 to February 1966 
and that though the veteran had relapses during that time 
there were no complications on discharge in February 1966.  
The veteran then relapsed again in June 1966.  The veteran's 
separation examination record in July 1967 reports the 
veteran's history of two episodes of malaria but otherwise 
reports no physical finding of the illness at separation.  
The veteran's separation exam in March 1976 reports no 
history of, or any symptoms of, malaria.  See Separation 
examination, dated March 1976.  

In September 2001, a magnetic resonance imaging (MRI) report 
found there was a "small remote lacunar infarct in the left 
basal ganglion lentiform nucleus."  See Memorial Hospital 
treatment record, dated September 2001.  The veteran has 
denied ever having symptoms of an infarct.  See VA 
examination, dated August 2005.  After examination and review 
of the record, a VA examiner opined that despite the MRI's 
discovery, "[t]he veteran's remote history of lacunar 
infarct is not likely related to the malaria diagnosed in 
1965 as the veteran has not had a relapse of malaria since 
service discharge, and the veteran has other risk factors, 
which would likely be contributing factors to his 
asymptomatic infract."  Id.  

Conversely, the veteran submitted an opinion from David E. 
Dollens, M.D., a private medical examiner, stating, "It is 
my impression that those episodes [of malaria] could have 
resulted in the stroke that was seen on the MRI."  See 
private medical diagnosis of Dr. D. Dollens, October 2005.  
The record indicates the opinion was based on the veteran's 
history of malaria with "very high" (i.e., 105°) fevers.  
Despite opposing opinions, both examiners agree that the 
veteran has fully recovered from his earlier episodes of 
malaria with no relapse.  See Id. and VA examination, dated 
August 2005.   

A second VA medical opinion was obtained in December 2007.  
Here, a VA medical examiner stated that Dr. Dollens' opinion 
was "based on the veteran's history alone and not supported 
by medical evidence."  See VA medical record, dated December 
2007.  The VA examiner explained that the veteran's malaria 
has not relapsed since 1966 and that the veteran "has other 
risk factors... which would likely be contributing factors to 
his asymptomatic infarct."  Id.  The examiner opined that an 
"EKG on [December 2005] shows an old infarct... [where] this 
would be evidence of vascular disease in a patient who has a 
strong family history of heart disease."  The medical 
examiner added that there was no evidence of dehydration 
which may lead to heat stroke and there was no diagnosis of 
heat stroke related to the veteran's fever while in service.  
Furthermore, there was "no evidence of cerebral 
manifestation related to the veteran's malaria upon [service 
medical record] review."  Id.

Based on the foregoing evidence, service connection is not 
warranted.  The evidence indicates that the veteran has fully 
recovered from the in-service episodes of malaria with no 
evidence of relapse.  Although the veteran has asserted that 
a link exists between the malaria and stroke, the veteran, as 
a layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, the medical evidence 
is needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492.  

In this case, the medical evidence includes the two competent 
VA opinions, based on a review of the evidence, indicating 
that the veteran's lacunar infarct is not related to service 
to include the in-service malaria.  The probative value of 
these opinions outweighs the probative value of Dr. Dollens' 
opinion, which is based on the veteran's history, and is 
somewhat speculative.  See private medical diagnosis of Dr. 
D. Dollens, October 2005 [where malaria "could have resulted 
in the stroke."]  Service connection cannot be based on 
speculation.  See 38 C.F.R. § 3.102.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Slater v. Principi, 4 Vet. App. 43 
(1993); See also Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished decision), 
cert. denied 120 S. Ct. 1252 (2002) (it is not error for the 
Board value one medical opinion over another, as long as a 
rationale basis for doing so is given).  Consequently, 
service connection must be denied.  


ORDER

Service connection for the residuals of a stroke secondary to 
in-service malaria is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


